DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 5/20/2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Claims 1-7 have been considered on the merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by “a liver spheroid strain generating part”. For example, does the “part” generate strain on a liver cell spheroid or does the part generate a liver spheroid strain. The term does not distinctly claim applicants invention. 
Claims 1-4 recite the limitation "liver cell spheroid" and “the liver cell spheroid” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not claim the presence of a liver cell spheroid in the system, only “a liver cell spheroid strain generating part”. 

*For examination purposes, it should be noted that the limitation of claim 1, drawn to “…and evaluating fatty liver and liver fibrosis…” does not add structure to the claimed system/apparatus and is taken to be a function of the system. The limitation does not structurally limit the claimed system. In order to be limiting, the function must create a structural difference between the claimed product/system and the product/system of the prior art. In the instant case, the function fails to create a structural difference, thus, it is not limiting. Please note that when applicant claims a composition/system in terms of function, and the composition/system of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112). Moreover, the claimed function must be inherent to the reference composition/system. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielecke et al. (US2006/0199173) in view of Larsen (US6959618 B1) and Park et al., (Biomed. Res. Int., 2016, p. 1-10) .
Thielecke teach a device for characterizing spheroids comprising a tube (labeled 1 in Fig. 1-3) and an impedance measuring part and wherein the tube has an inner diameter smaller than a spheroid. Spheroids are introduced into the tube and electrode materials are positioned on each end of the tube (abstract, Fig. 1, 2, 0009-0018).  Regarding the use of a first and second tube, the reference suggests that multiple tubes or an array-like arrangement having different diameters can be used (0024). In addition, they teach that the middle of the tube (labeled 1 in Fig. 1 and 2) has a smaller diameter than the two outer attached tubes (labeled 2 in Fig. 1 and 2, 0030-0032, 0035).  They teach 4 platinum electrode wires (labeled 3, 4 of Fig. 2) on the ends of the outer tubes for receiving impedance measurements (0033) which are connected to an impedance analyzer (0037).  Regarding claims 6 and 7, while Thielecke does not teach the wire electrodes to be in the form of a coil-shaped wire within the tube, Larsen teaches that electrodes for use in measuring impedance can be electrodes having a coil-shaped wire within tubular electrodes (col. 9, lines 25-45). Therefore, it is the Examiners position that the placement of the coiled-wire electrode material within the tube instead of positioned at the ends of the tubes would be an obvious design choice modification to the system of Thielecke given the teachings of Larsen because the placement and design of the wire inside the tube does not change the operation of the electrode and thus is an obvious matter of design choice. 
Regarding claims 3-5, the device comprises a third and fourth tube (labeled 7 and 9) connected to the ends of the outer tubes, wherein tube 7 is connected to a control valve (labeled 8) which applies pressure and tube 9 is connected to a moveable piston which positions the spheroid (labeled 10) along with the pressure applied from 8 (0036). It is also disclosed that the spheroids are pressed into or drawn into the tubes via a pump. While a syringe or syringe pump is not specifically disclosed by Thielecke, syringe pumps for use with impedance analyzers which apply pressure and position cells to be analyzed were known at the time of the claimed invention, see Park et al., p. 4, section 2.3 and Fig. 3, who teach syringe pumps to adjust cell positioning and applying pressure to cells when measuring impedance using an impedance analyzer. Therefore, it would have been obvious to use a syringe pump as the pump in the system of Thielecke, which they teach positions the cells by applying a pressure. 
While the second tube (labeled 1) is not inserted into the first tube, but rather connected to the “first” tubes having diameters larger than the second tube, the insertion versus the connection appears to be a design choice which would be an obvious variation of the device of Thielecke, still allowing for said first tube to have an inner diameter which is the same as the outer diameter of the second tube and wherein the second tube has a smaller diameter of a spheroid cell.  Thus, the design choice of the claimed invention is obvious in view of Thielecke. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632